Electronically Filed
                                                       Supreme Court
                                                       SCWC-29630
                                                       12-DEC-2011
                                                       09:59 AM



                           NO. SCWC-29630



             IN THE SUPREME COURT OF THE STATE OF HAWAI'I





             ALOHACARE, Petitioner/Plaintiff-Appellant, 



                                 vs.



   DEPARTMENT OF HUMAN SERVICES, STATE OF HAWAI'I, DOES 1-10,

                Respondents/Defendants-Appellees

                               and

                     DOES 1-10, Defendants.





         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 29630; CIV NO. 08-1-1531)



       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

               (By: Recktenwald, C.J., Nakayama,

                 Acoba, Duffy, and McKenna, JJ.)



          The Application for Writ of Certiorari filed on October


27, 2011 by Petitioner/Plaintiff-Appellant, AlohaCare is hereby


accepted.


          IT IS FURTHER ORDERED that no oral argument will be


heard in this case.    Any party may, within ten days and pursuant

to Rule 34 (c) of the Hawai'i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai'i, December 12, 2011.


Edward C. Kemper                  /s/ Mark E. Recktenwald

for petitioner/

plaintiff-appellant,              /s/ Paula A. Nakayama

on the application.

                                  /s/ Simeon R. Acoba, Jr.

Heidi M. Rian and

Lee-Ann N.M. Brewer,              /s/ James E. Duffy, Jr.

respondent/

defendant-appellee                /s/ Sabrina S. McKenna

on the response.